IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TYNESHA M. LEWIS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
        Appellant,                      DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-1270

STATE OF FLORIDA,

        Appellee.

_____________________________/

Opinion filed October 20, 2015.

An appeal from an order of the Circuit Court for Okaloosa County.
Michael Flowers, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant; Tynesha M. Lewis, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

        We affirm this Anders 1 appeal but do so without prejudice to the appellant

filing a timely rule 3.850 motion to address the claim raised in her pro se initial




1
    Anders v. California, 386 U.S. 738 (1967).
brief, which, from the record, appears to have merit but which has not been

preserved for this appeal.2

      AFFIRMED.

BENTON, WETHERELL, and ROWE, JJ., CONCUR.




2
  We further note that the 10-year sentence imposed for the third-degree felony in
14-CF-2478 is illegal because it exceeds the statutory maximum. This issue has
also not been preserved for this appeal.
                                         2